Exhibit 10(D)


DEFERRED COMPENSATION PLAN FOR
OFFICERS AND KEY EMPLOYEES OF
CARPENTER TECHNOLOGY CORPORATION
As amended and restated, effective July 1, 2014
This is the Deferred Compensation Plan for Officers and Key Employees of
Carpenter Technology Corporation, effective January 1, 1995, established by
Carpenter Technology Corporation and its subsidiaries expressly included herein
to provide its senior executives with an additional method of planning for their
retirement. The Plan is intended to be an “unfunded” plan maintained for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.
The Plan was amended and restated, effective January 1, 2005, to meet the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
to achieve deferral of taxation until deferred amounts are distributed in
accordance with the terms of the Plan. This document contains the amended and
restated Plan, effective as of July 1, 2014.
ARTICLE I
DEFINITIONS
The following words and phrases as used herein have the following meanings
unless the context plainly requires a different meaning:
1.1     Account means the total amount credited to the bookkeeping accounts in
which a Participant’s Deferral Credits are maintained, including earnings
thereon. The Accounts will consist of Tranches for each type of Deferral made
under Article IV, as the Plan Administrator deems necessary.
1.2     Beneficiary means the person that the Participant designates to receive
any unpaid portion of the Participant’s Account should the Participant’s death
occur before the Participant receives the entire balance to the credit of such
Participant’s Account. If the Participant does not designate a beneficiary, his
Beneficiary shall be his spouse if he is married at the time of his death, or
his estate if he is unmarried at the time of his death.
1.3     Board of Directors means the board of directors of Carpenter Technology
Corporation or the Human Resources Committee thereof (including any duly
appointed subcommittee or successor committee performing similar duties,
hereafter the “Committee”), whenever said Board delegates responsibilities under
this Plan to the Committee.
1.4     Bonus Compensation means any bonus compensation plan which constitutes
“performance based compensation” as defined in Section 1.409A-1(e) of the
Treasury Regulations including, but not limited to, the Executive Bonus
Compensation Plan, the Salaried Exempt Annual Compensation Plan and any
successor plans.





--------------------------------------------------------------------------------

Exhibit 10(D)


1.5     Change in Control means and includes each of the following which also
constitutes a “change in the ownership or effective control of the corporation
or in the ownership of a substantial portion of the assets of the corporation”
within the meaning of Code Section 409A and the Treasury regulations issued
thereunder:”
1.5.1     The acquisition by any person, entity, or group of persons (within the
meaning of section 13(d)(3) or 14(d)(2) of the Exchange Act) (each, a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of either (i) more than 50% of the then-outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or, (ii)
within any 12 month period, 35% or more of the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, the following acquisitions shall not constitute a
Change in Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any affiliated
company or, (iv) any acquisition by any corporation pursuant to a transaction
that complies with Sections 1.5.3 (i), 1.5.3 (ii) and 1.5.3 (iii);
1.5.2     individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors;
1.5.3     consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of the assets or stock of another entity (a “Business
Combination”), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the surviving entity resulting from such Business
Combination (including, without limitation, a surviving entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding any
surviving entity resulting from such Business Combination or any employee
benefit plan (or related trust) of the Company or such surviving entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the surviving entity resulting from


2



--------------------------------------------------------------------------------

Exhibit 10(D)


such Business Combination or the combined voting power of the then-outstanding
voting securities of such surviving entity, except to the extent that such
ownership existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors of the surviving entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
of Directors providing for such Business Combination; or
1.5.4     approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
1.6 Code means the Internal Revenue Code of 1986, as amended.
1.7     Company means Carpenter Technology Corporation or any successor by
merger, purchase or otherwise.
1.8     Credits means the amount credited to a Participant’s Account or Tranche,
as appropriate, as a result of a Participant’s Deferrals plus investment returns
credited under Section 4.6.
1.9     Deferral means an amount deferred under the Plan pursuant to a
Participant’s election or an Employer Addition under Article IV, and credited to
a Participant’s Account. No money or other assets will actually be contributed
to such Accounts.
1.10     Disability means a qualified physician designated by the Company has
reviewed and approved the determination that the Employee:
1.10.1     is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or
1.10.2     is, by reasons of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering Employees of an Employer.
1.11 Effective Date means January 1, 1995.
1.12 Employee means an individual who is employed by an Employer.
1.13     Employer means the Company and all majority-owned subsidiaries of the
Company.
1.14     Employer Addition means Deferrals made on behalf of a Participant by an
Employer.
1.15     Event means any one or combination of the following elected by the
Participant in writing prior to the year of deferral to govern distribution of a
Tranche: Termination or specific date (such as attainment of a specified age).
When a Participant elects a combination of events, the Participant must specify
whether the event that is the “earlier of” or “later of” will control


3



--------------------------------------------------------------------------------

Exhibit 10(D)


distribution. In the absence of a designation by the Participant, the “earlier
of will apply to a combination of events.
1.16     Executive Bonus Compensation Plan means the Carpenter Technology
Corporation Executive Bonus Compensation Plan, as may be amended from time to
time.
1.17     Investment Funds means the investment alternatives made available by
the Plan Administrator from time to time under the Plan.
1.18     Participant means a Senior Executive who elects to participate or is
otherwise granted participation in the Plan pursuant to Section 2.2.
1.19     Plan means this Deferred Compensation Plan for Officers and Key
Employees of Carpenter Technology Corporation as amended from time to time.
1.20 Plan Administrator means the Company.
1.21     Plan Year means the 12-month period beginning January 1 and ending
December  31.
1.22     Salary means all amounts of cash compensation that are treated as wages
for federal income tax withholding under section 3401(a) of the Code for the
Plan Year (or would be except for payment by a foreign Company subsidiary) plus
amounts that would be paid to the Employee during the year but for the
Employee’s election under a cash or deferred arrangement described in section
401(k) of the Code or a cafeteria plan described in section 125 of the Code.
Notwithstanding the preceding sentence, Salary shall not include Bonus
Compensation or any compensation plan designated under Section 4.2.3;
1.22.1     severance payments under a written agreement with the Company or any
subsidiary following an Employee’s Termination;
1.22.2     contributions by the Employer to this or any other plan or plans for
the benefit of its employees, except as otherwise expressly provided in this
Section 1.23; or
1.22.3     amounts identified by the Employer as expense allowances or
reimbursements regardless of whether such amounts are treated as wages under the
Code.
1.23     Senior Executive means an Employee who is classified as “exempt” under
the Fair Labor Standards Act of 1938, as amended, who is a member of a select
group of managerial and highly compensated employees within the meaning of the
Employee Retirement Income Security Act of 1973, as amended, as determined by
the Plan Administrator and who meets the eligibility criteria set forth in the
attached Schedule A.
1.24     Termination means a Participant’s termination of employment with the
Company that complies with “separation from service” as defined in 26 CFR
1.409A-1(h).
1.25     Tranche means the Deferrals and associated investment results related
to each separate election made by a Participant under Article IV.


4



--------------------------------------------------------------------------------

Exhibit 10(D)


1.26     Unforeseeable Emergency means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code section 152(a)) of the
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant.
1.27     Valuation Date means any day on which the New York Stock Exchange or
any successor to its business is open for trading.
ARTICLE II
PARTICIPATION
2.1     Eligibility to Participate. All Senior Executives are eligible to
participate in the Plan.
2.2     Participation. Any Senior Executive who elects to participate in the
Plan shall become a Participant in the Plan immediately upon enrolling as a
Participant by the method required by the Plan Administrator. Any Senior
Executive receiving Employer Additions shall become a Participant on the date of
the initial Employer Addition, if the Participant has not enrolled under the
preceding sentence. An individual shall remain a Participant in the Plan until
all amounts credited to the Participant’s Account have been distributed to the
Participant or the Participant’s Beneficiary.
ARTICLE III
VESTING
Participants are always fully vested in all amounts credited to their Accounts.
ARTICLE IV
DEFERRAL CREDITS
4.1     Eligibility to Receive Deferral Credits. A Participant may receive
Deferral Credits in each Plan Year that the Participant is a Senior Executive.
4.2 Participant Deferrals.
4.2.1     Salary Deferrals. A Participant may elect to defer receipt of up to
35% of the Participant’s Salary and to have the Employer credit that amount to
the Participant’s Account under the Plan.
4.2.2     Bonus Compensation Deferrals. A Participant may elect to defer receipt
of up to 100% of the amounts the Participant is eligible to receive under the
Executive Bonus Compensation Plan, the Salaried Exempt Annual Compensation Plan
and any successor plans and any other Bonus Compensation plan which is
designated by the Committee or, for Employees whose Salary is not determined by
said Committee, the Company’s Chief Executive Officer as a bonus compensation
plan eligible for Deferrals under this Section 4.2.2.
4.2.3     Other Cash Deferrals. A Participant may elect to defer receipt of up
to 100% of the amount the Participant is eligible to receive under any cash
compensation plan that the Board


5



--------------------------------------------------------------------------------

Exhibit 10(D)


of Directors or, for Employees whose Salary is not determined by said Board, the
Company’s Chief Executive Officer designates a compensation plan for purposes of
this Section 4.2.3, and to have the Employer credit that amount to the
Participant’s Account under the Plan.
4.3     Employer Additions. The Participant’s Employer will contribute to a
separate Tranche on behalf of a Senior Executive whose Company Basic
Contributions (as defined in the Savings Plan of Carpenter Technology
Corporation (“Savings Plan”)) are limited by Code section 401(a)(17). The amount
of the Employer Addition will equal the amount that would have been contributed
to the Savings Plan as Company Basic Contributions except for such limitation.
4.4 Elections.
4.4.1 Frequency and Timing of Elections.
4.4.1.1     Any elections made pursuant to this Section 4.4 may not be modified
during the Plan Year to which such election applies, except that a Participant’s
elections must cease to apply in the event such Participant receives a hardship
distribution under the Savings Plan or a distribution from this Plan due to an
Unforeseeable Emergency. For Salary Deferrals, Other Cash Deferrals and Employer
Additions, described in Sections 4.2.1, 4.2.3, and 4.3 respectively, the
Participant must make an election by December 15 of a Plan Year for it to take
effect for the next Plan Year. Notwithstanding the foregoing, a new Participant
(or a Participant who has been ineligible to receive Deferral Credits or
Employer Additions for a period of 24 consecutive months) may file an initial
election governing Salary Deferrals and Employer Additions during the first 30
days of participation in this Plan.
For Bonus Compensation Deferrals described in Section 4.2.2 and any Other Cash
Deferrals described in Section 4.2.3 that are constructed as bonus compensation,
the Participant must make an election by the earlier of:
4.4.1.2 December 15 of the final fiscal year of the performance period
applicable to such Bonus Compensation; or
4.4.1.3 six months prior to any date within the performance period upon which
the outcome of any performance goals or measures will determine all or a portion
of the Bonus Compensation to be paid to the Participant.
For example, to defer an award paid after the end of the two-year July 1, 2006
to June 30, 2008 performance period, during which the Participant’s bonus,
although not paid until the end of the performance period, is calculated
separately for each year, the Participant must make an election by the earlier
of December 15, 2007 (4.4.1.2 above) or December 31, 2006 (4.4.1.3 above).
4.4.2     Duration of Elections. Elections to defer amounts under this Article
IV expire at the end of the Plan Year, fiscal year or performance period for
which the election was made. Each such election shall constitute a separate
Tranche. In the case of a distribution of the Participant’s entire Account by
operation of the Plan’s terms under Section 5.3 instead of the Participant’s
election,


6



--------------------------------------------------------------------------------

Exhibit 10(D)


such Senior Executive’s participation in the Plan will terminate for the
remainder of any unexpired election period during which such distribution
occurs.
4.4.3     Restriction on Elections. Elections to defer amounts may be in the
form of a whole percentage or in $1 increments.
4.5     Investment Funds. The Plan Administrator shall establish multiple
Investment Funds which shall be maintained for the purpose of determining the
investment return to be credited to each Participant’s Account. The Plan
Administrator may change the number, identity or composition of the Investment
Funds from time to time. Each Participant shall indicate the Investment Funds
based on which Deferrals under Sections 4.2 and 4.3 are to be adjusted.
4.6     Investment Returns. Each Participant’s Account shall be increased or
decreased by the net amount of investment earnings or losses that it would have
achieved had it actually been invested in the deemed investments. The Company is
not required to purchase or hold any of the deemed investments. Investment Fund
elections must be made in a minimum of 1% increments and in such a manner as the
Plan Administrator shall specify. A Participant may change his or her Investment
Fund election as soon as administratively practicable following the date the
Plan Administrator receives notice of such change in the form prescribed by the
Plan Administrator.
No less frequently than as of each Valuation Date, each Participant’s Account
shall be increased or decreased to reflect investment results. Each
Participant’s Account shall be adjusted by the investment return of the
Investment Funds in which the Participant’s elected to be deemed to participate.
The investment return adjustment is intended to reflect the actual performance
of the Investment Fund net of any applicable investment management fees or
administrative expenses determined by the Plan Administrator. Notwithstanding
the above, the amount of any payment of Plan benefits pursuant to Article V
shall be determined as of the Valuation Date preceding the date of payment.
ARTICLE V    
DISTRIBUTIONS
5.1     Source of Distributions. All distributions shall, at the Employer’s
discretion, be made directly out of the Employer’s general assets or from the
Carpenter Technology Corporation Non-Qualified Employee Benefits Trust, if
available.
5.2     Form of Distributions. A Participant may receive distributions in one of
the following manners, which the Participant shall elect on the initial
enrollment forms for each Tranche. A Participant may elect to receive
distributions from each Tranche in different manners and at different times.
5.2.1     A lump sum distribution of the Participant’s entire Tranche;
5.2.2     Ten annual installments, with the distribution each year equal to the
product resulting from multiplying the then current Tranche balance by a
fraction. The numerator of the


7



--------------------------------------------------------------------------------

Exhibit 10(D)


fraction is always one, and the denominator of the fraction is ten for the first
distribution and is reduced by one for each subsequent distribution; or
5.2.3     Fifteen annual installments, with the distribution each year equal to
the product resulting from multiplying the then current Tranche balance by a
fraction. The numerator of the fraction is always one, and the denominator of
the fraction is fifteen for the first distribution and is reduced by one for
each subsequent distribution.
5.3     Timing of Distributions. Each Participant shall elect the timing of the
distribution with respect to each of his or her Tranches in the manner
authorized by the Plan Administrator. The Participant’s election(s) shall
indicate that payment of each Tranche shall be made (in the case of a lump sum
election) or shall commence (in the case of an installment election) as soon as
administratively practicable and in compliance with the requirements of Code
Section 409A following the Participant’s elected Event; provided, however, if
the Participant is a key employee, as defined in Code section 416(i) without
regard to paragraph (5) thereof, and the common stock of the Company is publicly
traded on an established securities market, any distributions scheduled to be
paid upon Termination shall not commence before the date which is 6 months
following the date of Termination (or, if earlier, the death of the Participant)
and, if such distribution is the first in a series of installments, subsequent
distributions shall be paid upon the anniversary of the Termination date.
Notwithstanding the foregoing or a Participant’s elections under Article IV, the
balance of a Participant’s Account shall be paid as soon as administratively
practicable and in compliance with the requirements of Code Section 409A
following the date of the Participant’s Disability after Termination or death,
or a Change in Control.
For purposes of this Section 5.3, a distribution will comply with Code Section
409A where (1) an event distribution (Termination, Disability, death, Change in
Control or Unforeseeable Emergency) is made within 90 days and the Participant
is not permitted to elect the taxable year of the distribution, and (2) a
specific date distribution is made within the same taxable year of such specific
date or, if later, the 15th day of the third calendar month following such
specific date.
5.4     Default Form and Timing Election. If the Participant has not
affirmatively made a form or timing of distribution election pursuant to
Sections 5.2 and/or 5.3 above, the Participant will be deemed to have made
elections as indicated in Sections 5.2.1 and 5.3 based upon Termination.
5.5     Change in Form or Time of Distribution. A Participant may change his or
her form and timing election applicable to the distribution of any Tranche under
Sections 5.2 and 5.3 (or a deemed election under Section 5.4), provided that
such request for change is made (i) at least twelve (12) consecutive months
prior to the date on which such distribution would otherwise have been made or
commenced and (ii) the first payment with respect to such new election is
deferred for a period of not less than 5 years beyond the date such distribution
would otherwise have been made.
5.6     Distributions Due to Unforeseeable Emergency. Distributions hereunder
may commence if the Plan Administrator determines, based on uniform, established
standards, that the Participant has incurred an Unforeseeable Emergency. The
amount distributed under this Section 5.6 shall not


8



--------------------------------------------------------------------------------

Exhibit 10(D)


exceed the amount necessary to satisfy such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the distribution, after taking
into account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). The Plan Administrator shall determine
the Investment Fund or Funds under Section 4.5 and the Participant shall
identify the Tranche(s) from which such distribution shall be made. If the
Participant fails to identify Tranches with sufficient credits to satisfy the
Unforeseeable Emergency, the Plan Administrator shall determine any additional
Tranches required to complete the distribution.
5.7     Distributions Due to a Domestic Relations Order. Distributions hereunder
may commence to an individual other than the Participant if the Plan
Administrator determines it is necessary to fulfill a domestic relations order
as defined in section 414(p)(1)(B) of the Code.
5.8     Distributions Due to Tax Obligations. Distributions hereunder may
commence to the Participant for the payment of tax obligation under the Federal
Insurance Contributions Act (FICA), Railroad Retirement Act (RRTA), or any
state, local or foreign tax obligation arising from Plan participation as
determined at the sole discretion of the Plan Administrator in compliance with
the requirements of 26 CFR 1.409A-3(j)(4).
5.9     Termination of Employment. Upon Termination, a Participant shall receive
distribution of the Participant’s Account pursuant to the election(s) in place
under Sections 5.2, 5.3, 5.4 and 5.5. If the Termination is caused by the
Participant’s death, the Beneficiary shall receive distribution of the
Participant’s Account in accordance with Section 5.3.
ARTICLE VI    
PLAN ADMINISTRATION
6.1     General. The Plan shall be administered by the Plan Administrator.
Employees (of the Company) shall use that degree of care, skill, prudence and
diligence that a prudent person acting in a like capacity and familiar with such
matters would use in the employee’s or member’s conduct of a similar situation.
The Plan Administrator may appoint such agents, who need not be employees (of
the Company), as it deems necessary for the effective exercise of its duties and
may delegate to such agents any powers and duties, both ministerial and
discretionary, as the Plan Administrator may deem expedient and appropriate.
6.2     Responsibilities and Reports. The Plan Administrator may, pursuant to a
written resolution, allocate specific responsibilities under the Plan among one
or more of its members, or such other persons it deems appropriate. The Plan
Administrator shall be entitled to rely conclusively upon all tables,
valuations, certificates, opinions and reports that are furnished by any
actuary, accountant, controller, counsel, investment banker or other person who
is employed or engaged for such purposes.


9



--------------------------------------------------------------------------------

Exhibit 10(D)


6.3     Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, to the extent not
preempted by federal law.
ARTICLE VII    
CLAIMS PROCEDURE
7.1     Plan Interpretation. The Plan Administrator shall have the authority and
responsibility to interpret and construe the Plan and to decide all questions
arising thereunder, including, without limitation, questions of eligibility for
participation, eligibility for Deferral Credits, the amount of Account balances,
and the timing of the distribution thereof, and shall have the authority to
deviate from the literal terms of the Plan to the extent it shall determine to
be necessary or appropriate to operate the Plan in compliance with the
provisions of applicable law. The decisions of the Plan Administrator upon all
matters within the scope of its authority shall be final, binding and conclusive
upon all parties.
7.2     Denial of Claim for Benefits. Any denial by the Plan Administrator of
any claim for benefits under the Plan by a Participant or Beneficiary shall be
stated in writing by the Plan Administrator and delivered or mailed to the
Participant or Beneficiary. The Plan Administrator shall furnish the claimant
with notice of the decision not later than 90 days after receipt of the claim,
unless special circumstances require an extension of time for processing the
claim. If such an extension of time for processing is required, written notice
of the extension shall be furnished to the claimant prior to the termination of
the initial 90-day period. In no event shall such extension exceed a period of
90 days from the end of such initial period. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan Administrator expects to render the final decision. The notice of the
Plan Administrator’s decision shall be written in a manner calculated to be
understood by the claimant and shall include (i) the specific reasons for the
denial, including, where appropriate, references to the Plan, (ii) any
additional information necessary to perfect the claim with an explanation of why
the information is necessary, and (iii) an explanation of the procedure for
perfecting the claim.
7.3     Appeal of Denial. The claimant shall have 60 days after receipt of
written notification of denial of his or her claim in which to file a written
appeal with the Plan Administrator. As a part of any such appeal, the claimant
may submit issues and comments in writing and shall, on request, be afforded an
opportunity to review any documents pertinent to the perfection of his or her
claim. The Plan Administrator shall render a written decision on the claimant’s
appeal ordinarily within 60 days of receipt of notice thereof but, in no case,
later than 120 days.
ARTICLE VIII    
FUNDING
8.1     Funding. The Employer shall not segregate or hold separately from its
general assets any amounts credited to the Accounts, and shall be under no
obligation whatsoever to fund in advance any amounts under the Plan, including
all Credits and earnings thereon.


10



--------------------------------------------------------------------------------

Exhibit 10(D)


8.2     Insolvency. In the event that the Employer becomes insolvent, all
Participants and Beneficiaries shall be treated as general, unsecured creditors
of the Employer with respect to any amounts credited to the Accounts under the
Plan.
ARTICLE IX    
AMENDMENT AND TERMINATION
9.1     Reservation of Rights. The Employer reserves the right to amend or
terminate the Plan at any time by action of the Board of Directors.
Notwithstanding the foregoing, no such amendment or termination shall reduce the
balance of any Participant’s Account as of the date of such amendment or
termination.
9.2 Funding upon Termination. Upon a complete termination of the Plan, the
Employer shall contribute to the Carpenter Technology Corporation Non-Qualified
Employee Benefits Trust an amount equal to the aggregate of all amounts credited
to Participants’ Accounts as of the date of such termination. If the Carpenter
Technology Corporation Non-Qualified Employee Benefits Trust does not exist at
the time the Plan is terminated, the Employer shall create an irrevocable
grantor trust to which it will contribute such amounts. This newly created trust
shall be designed to ensure that Participants will not be subject to taxation on
amounts contributed to and held under the trust on their behalf before the
amounts are distributed.
9.3     Survival of Accounts and Elections. Notwithstanding any termination of
the Plan, the trustee of the trust to which amounts are contributed under
Section 9.2 shall maintain the Accounts for Participants in the same manner as
under this Plan and all elections for distributions under Article V of the Plan
shall survive the termination and remain in effect.
ARTICLE X    
MISCELLANEOUS
10.1     Limited Purpose of Plan. The establishment or existence of the Plan
shall not confer upon any individual the right to continue as an Employee. The
Employer expressly reserves the right to discharge any Employee whenever in its
judgment its best interests so require.
10.2     Non-alienation. No amounts payable under the Plan shall be subject in
any manner to anticipation, assignment, or voluntary or involuntary alienation.
10.3     Facility of Payment. If the Plan Administrator, in-its-sole discretion,
deems a Participant or Beneficiary who is eligible to receive any payment
hereunder to be incompetent to receive the same by reason of age, illness or any
infirmity or incapacity of any kind, the Plan Administrator may direct the
Employer to apply such payment directly for the benefit of such person, or to
make payment to any person selected by the Plan Administrator to disburse the
same for the benefit of the Participant or Beneficiary. Payments made pursuant
to this Section 10.3 shall operate as a discharge, to the extent thereof, of all
liabilities of all Employers and the Plan Administrator to the person for whose
benefit the payments are made.




11



--------------------------------------------------------------------------------


Exhibit 10(D)


DEFERRED COMPENSATION PLAN FOR
OFFICERS AND KEY EMPLOYEES OF
CARPENTER TECHNOLOGY CORPORATION
APPENDIX A
ELIGIBILITY CRITERIA


Employees in Hay Global Grade 20 and above






As of July 1, 2014




12

